Non-Employee Director Compensation Summary



Annual Retainer

$25,000

$7,500 for serving as chair of the audit committee

$5,000 for serving as chair of any other committee

Retainers are payable in cash, restricted stock or restricted stock units, at
the director's election.



Board and committee meeting fees

$1,000 per meeting



Initial equity award upon joining Board

1,500 shares



Annual equity award

2,300 shares





Principal Executive Officer Compensation Summary



2006 salaries for principal executive officers:



Name

                        Title

Salary   

R. Halsey Wise

President and Chief Executive Officer

$600,000  

R. Reid French, Jr.

Executive Vice President and Chief Operating Officer

400,000  

Anthony Colaluca, Jr.

Executive Vice President and Chief Financial Officer

325,000  

Benjamin Eazzetta

President, Intergraph Security, Government & Infrastructure

325,000  

Gerhard Sallinger

President, Intergraph Process, Power & Marine

424,000*



* Mr. Sallinger's salary was set at 352,200 euros and translated to U.S.
dollars.  



Bonuses for 2005 performance paid to the named executive officers pursuant to
the 2005 Cash Incentive Plan:



Name

                         Title

Bonus   

R. Halsey Wise

President and Chief Executive Officer

$597,031  

Larry J. Laster

Senior Vice President and Treasurer

217,137  

R. Reid French, Jr.

Executive Vice President and Chief Operating Officer

235,231  

William E. Salter

Executive Vice President

150,235  

Gerhard Sallinger

President, Process, Power & Marine

300,526*



* Mr. Sallinger's bonus was set at 249,617 euros and translated to U.S. dollars.



The named executive officers also participate in the Company's 2006 Cash Bonus
Plan and receive long-term incentive awards pursuant to the Company's
shareholder approved equity incentive plans. 



Additional Information



The foregoing information is summary in nature.  Additional information
regarding director and named executive officer compensation will be provided in
the Company's proxy statement to be filed in connection with the 2006 annual
meeting of shareholders.